Exhibit 10.2

 

EQT CORPORATION
2011 VOLUME AND EFFICIENCY PROGRAM

 

EQT Corporation (the “Company”) hereby establishes this EQT Corporation 2011
Volume and Efficiency Program (the “Program”) as of this 1st day of March, 2011,
in accordance with the terms provided herein.

 

WHEREAS, the Company maintains certain long-term incentive award plans including
the 2009 EQT Corporation Long-Term Incentive Plan (the “2009 Plan”) for the
benefit of its employees and executives, of which the Program is a subset;

 

WHEREAS, in order to align the interests of employees with the interests of the
shareholders and customers and the strategic objectives of the Company, the
Company desires to provide long-term incentive award opportunities through the
Program in the form of awards qualifying as “Performance Awards” under the 2009
Plan;

 

NOW, THEREFORE, the Company hereby adopts the Program on the following terms and
conditions:

 

Section 1.  Program Purpose.  The purpose of the Program is to provide long-term
incentive award opportunities to key employees and to align their interests with
those of the Company’s shareholders and customers and with the strategic
objectives of the Company.  Awards granted hereunder may be earned by achieving
pre-determined absolute performance levels and by satisfying certain employment
requirements, and are forfeited if defined performance levels or employment
requirements are not achieved.  By placing a portion of the employee’s
compensation at risk, the Company has an opportunity to reward exceptional
performance or reduce the compensation opportunity when performance does not
meet expectations.  The Program shall be construed consistent with the provision
of the 2009 Plan with respect to awards to Covered Employees, as such term is
defined in the 2009 Plan, and the deductibility of such awards under Section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).

 

Section 2.  Effective Date.  The effective date (the “Effective Date”) of this
Program is March 1, 2011.  The Program will remain in effect until the earlier
of the payment date, March 15, 2014 or the closing date of a Change of Control
of the Company, determined in accordance with Section 11, unless otherwise
amended or terminated as provided in Section 24 (“Termination Date”).

 

Section 3.  Eligibility.  The Chief Executive Officer of the Company (the “CEO”)
shall, in his or her sole discretion, recommend the employees of the Company who
shall be eligible to participate in the Program.  The CEO’s selections will
become participants in the Program (the “Participants”) only upon approval by
the Compensation Committee of the Board of Directors (the “Committee”),
comprised in accordance with the requirements of the 2009 Plan.  In the event
that an employee is hired or promoted by the Company during any Performance
Period, as defined below, the employee may become eligible to participate in the
Program, subject to Committee approval, in the next succeeding Performance
Period.

 

--------------------------------------------------------------------------------


 

Section 4.  Participant Classifications.  Upon the grant of an award under the
Program, each Participant shall be designated as one of the following, depending
on his or her primary responsibilities with the Company:

 

a)                                    Production Participants.  These are
Participants whose principal responsibilities at the date of grant are within
the Company’s Production business.

 

b)                                   Midstream Participants.  These are
Participants whose principal responsibilities at the date of grant are within
the Company’s Midstream business but does not include employees whose principal
responsibilities at the date of grant are within the Company’s Commercial
business.

 

c)                                    Commercial Participants.  These are
Participants whose principal responsibilities at the date of grant are within
the Company’s Commercial business.

 

d)                                   Headquarters Participants.  These are
Participants whose principal responsibilities at the date of grant are within
the Company’s corporate headquarters function, rather than within a specific
operating business.

 

Section 5.  Performance Awards.  Each Participant shall be allocated a number of
performance share units (the “Target Share Units”) relative to one or more of
the Performance Periods, as may be specified in the award and subject to the
conditions provided herein, the value of which is determined by reference to the
Company’s stock.  Allocations of Target Share Units shall be proposed by the CEO
and approved by the Committee.  The Target Share Units may be increased by as
much as three times the number awarded or reduced to zero, based on the
achievement of the applicable Performance Conditions in accordance with Sections
6 through 11 hereof.  The Committee shall have no discretion to increase the
Target Share Units or the Awarded Share Units. The Committee may, in its
discretion and for any reason, reduce the amount of Awarded Share Units paid to
any Participant.

 

The Target Share Units shall be held in escrow by the Company subject to
satisfaction of the terms and conditions described below.  A Participant shall
have no right to exchange the Target Share Units for cash, stock or any other
benefit and shall be a mere unsecured creditor of the Company with respect to
such share units and any future rights to benefits.

 

Section 6.  Performance Conditions.  Subject to Section 12, the total number of
Target Share Units that may be issued (“Awarded Share Units”) to a Participant
will be based on the Company’s performance during the relevant Performance
Periods with respect to Total Sales Volume, Capital Adjusted Production Growth,
and one or more of the following operational efficiency measures (depending on
the Participant’s classification as provided in Section 4): (i) Improvement in
Production Development Capital per Unit, (ii) Improvement in Direct Gathering &
Compression Expense per Unit, and (iii) Improvement in Commercial Expense per
Unit, each as calculated below

 

- 2 -

--------------------------------------------------------------------------------


 

(collectively as to each Participant, the “Performance Conditions”).  Each of
such performance measures is defined as follows for purposes of the Program:

 

a)                                    Total Sales Volume.  Total Sales Volume
for each Performance Period equals the sum of the production total sales volumes
(bcfe) reported in the applicable Form 10-Q for each quarter and, in the case of
the fourth quarter of any year, the volumes calculated for the fourth quarter by
reducing the annual production total sales volume reported in the Form 10-K by
the quarterly production total sales volumes reported in the Forms 10-Q for the
first three quarters of such year.  For the avoidance of doubt, Total Sales
Volume (i) is determined solely by the volumes reported, regardless of any
subsequently identified prior period adjustment, (ii) represents the Company’s
interest in gas and oil sales during the applicable period, (iii) does not
include gathered volumes, and (iv) will be measured at the sales meter.

 

b)                                   Capital Adjusted Production Growth
(“CAPG”).  CAPG is a measure of production growth adjusted for changes in
capital (debt and equity).  For a given level of production, CAPG will be
positively impacted as the Company uses its capital efficiently and CAPG will be
negatively impacted if the Company uses its capital inefficiently.  CAPG is
calculated in three parts: (A) the Measurement Year Share Price multiplied by
prior year Shares Outstanding, (B) prior year Total Sales Volumes divided by
measurement year Total Sales Volumes, and (C) Measurement Year Share Price
multiplied by measurement year Shares Outstanding, plus measurement year Net
Debt minus prior year Net Debt.  CAPG is calculated as: (X) (A) divided by the
product of (B) and (C) minus (Y) one.  Inputs for the CAPG calculation are:
Measurement Year Share Price, Shares Outstanding, Total Sales Volumes, and Net
Debt.  “Measurement Year Share Price” means the average closing price of the
Company’s common stock on the last ten (10) business days of the measurement
year, as reported in The Wall Street Journal (or in such other reliable printed
or electronic publication that the Committee, in its discretion, may determine
to rely upon); the other inputs shall be derived from the Company’s annual 10-K
and quarterly 10-Q filings. “Shares Outstanding” means the basic weighted
average shares outstanding for the applicable period.  “Net Debt” means the sum
of short and long-term debt minus cash, in each case at the end of the
applicable period, adjusted for margin deposits.

 

c)                                    Improvement in Production Development
Capital per Unit (“Improvement in PDCU”).  The Improvement in PDCU shall be
measured by the Capital Efficiency of each Performance Period.   “Capital
Efficiency” shall equal, for each Performance Period, the Gross Drilling Capital
Dollars divided by EUR for such period.  “Gross Drilling Capital Dollars” for a
Performance Period shall equal the sum of the gross value set forth on closed
Authorizations for Expenditures (“AFEs”) at the end of such Performance Period
for New Wells plus the estimated gross value when

 

- 3 -

--------------------------------------------------------------------------------


 

complete for open AFEs at the end of such Performance Period for New Wells.  The
estimated gross value when complete for open AFEs shall be prepared by the EQT
Production segment and approved by the Vice President and Corporate Controller.
“New Completed Wells” for a Performance Period shall mean the wells spud in such
Performance Period that are operated by the Company and that are neither
exploratory wells nor third-party wells.  “EUR” for a Performance Period shall
mean the gross estimated ultimate reserves developed in mcfe for the New Wells
for such Performance Period as set forth in a report prepared by the EQT
Production segment and approved by the Vice President and Corporate
Controller.   Such gross EUR values shall be audited on a well by well basis by
Ryder Scott and all differences shall be resolved in favour of Ryder Scott’s
estimate.  Ryder Scott shall issue a written report summarizing the results of
its audit.

 

d)                                   Improvement in Direct Gathering &
Compression (“DG&C”) Expense per Unit (“Improvement in DG&C”).  The Improvement
in DG&C shall be measured by the DG&C Efficiency of each Performance Period.  
“DG&C Efficiency” shall equal, for each Performance Period, the DG&C Expense
divided by the Throughput for such period.  The “DG&C Expense” for a Performance
Period shall be determined by (a) multiplying EQT Midstream’s gathering and
compression per unit expense for such Performance Period (each as reported in
the Company’s Form 10-K for the year then ended (as applicable, the “Information
Source”)) by (X) the gathered volumes for the corresponding period (each as
reported in the Information Source) and (Y) 1,000, and (b) subtracting the
property taxes included in such amount for the corresponding period.  The
“Throughput” for a Performance Period shall equal EQT Midstream’s gathered
volumes for such Performance Period as reported in the Information Source
multiplied by 1,000.

 

e)                                    Improvement in Commercial Expense per Unit
(“Improvement in CEPU”).  The Improvement in CEPU shall be measured by the
Commercial Expense Per Unit (“CEPU”) of each Performance Period.  The CEPU shall
equal, for each Performance Period, the Gross Direct Commercial Expense divided
by Total Marketed Volumes.  “Gross Direct Commercial Expenses” for a Performance
Period shall be calculated as all direct commercial costs reported in the
Company’s accounting system.  Gross Direct Commercial Expenses shall not include
corporate overhead allocated to the commercial business.  “Total Marketed
Volumes” for a Performance Period shall be calculated as the total marked
volumes (excluding transactions between EQT Sales Marketing and EQT Energy)
reported in EQT Energy’s accounting system.  Gross Direct Commercial Expenses
and Total Marketed Volumes for a Performance Period shall be set forth in a
report prepared by the commercial business and approved by the Vice President
and Corporate Controller.

 

- 4 -

--------------------------------------------------------------------------------


 

f)                                       Calculations.  For the avoidance of
doubt, all elements of each Performance Condition shall be determined solely as
described above, without giving effect to any subsequently identified prior
period adjustment.  In addition, for each individual Performance Period and for
the three-year cumulative Performance Period, each Performance Condition shall
be measured on a basis consistent with current practice as of the Effective
Date.

 

Section 7.  Performance Periods.  The Performance Conditions shall be measured
over three performance periods (“Performance Periods”) as follows:

 

Performance Period

 

Dates

#1

 

January 1, 2011 – December 31, 2011

#2

 

January 1, 2012 – December 31, 2012

#3

 

January 1, 2013 – December 31, 2013

 

Section 8.  Allocation of Target Share Units among Performance Periods.  Unless
otherwise specifically allocated for a particular Performance Period or Periods,
the Target Share Units for each Participant will be divided into 20%, 30% and
50% increments for the first, second and third Performance Periods,
respectively.

 

Section 9.  Application of Performance Conditions to Individual Performance
Periods.  Except as provided in Section 11, a Participant’s Target Share Units
for each Performance Period will be multiplied by the consolidated Payout Factor
for such period, which is derived by adding together the individual weighted
Payout Factors identified on the 2011 Long-Term Incentive Program Payout Matrix
(Attachments A and B) that correspond to the specific performance metrics
applicable to such Participant.  The result of the calculation is the number of
Awarded Share Units for the Performance Period which may be issued to such
Participant contingent upon satisfaction of the Employment Conditions set forth
in Section 12.

 

Section 10.  Potential Three-Year Cumulative Performance Award.  Participants
are eligible to receive a three-year cumulative performance award, calculated in
accordance with this Section 10, subject to satisfaction of the Employment
Conditions set forth in Section 12.  Upon completion of the third Performance
Period, the cumulative or average (as the case may be) performance metrics for
the three Performance Periods shall be calculated and measured against the
Payout Factors identified on Attachments A and B.  If the total number of share
units resulting from uniformly applying the cumulative Payout Factor is greater
than or equal to the total number of share units resulting from applying each
individual Performance Period Payout Factor identified in accordance with
Section 9, above, then the Target Share Units for each Performance Period for
such eligible Participants shall be adjusted to the higher amount by applying
the cumulative Payout Factor.  In the event that any Performance Period
terminates due to a Change of Control, as provided in Section 11, no cumulative
performance award shall be payable pursuant to this Section 10.

 

- 5 -

--------------------------------------------------------------------------------


 

Section 11.  Change of Control.  Notwithstanding Section 9 of the 2009 Plan, the
performance criteria and other restrictions and conditions on any outstanding
award shall not automatically lapse or be deemed to be achieved, fulfilled or
waived in the event of a Change of Control, as then defined in the 2009 Plan. 
The Committee may, in the event of a Change of Control, cause the then-current
Performance Period to terminate on the date of the Change of Control.  If the
Performance Period terminates, the performance metrics shall be calculated for
the number of reported calendar quarters in the Performance Period.  The
Performance Factor amounts identified on Attachments A and B for the
then-current Performance Period shall be divided by four and multiplied by the
number of reported calendar quarters in such Performance Period, and compared to
actual metrics, calculated in accordance with this Program to determine the
corresponding Payout Factor.  The Target Share Units for the then-current
Performance Period will be multiplied by the corresponding Payout Factor.  The
result of this calculation will then be multiplied by a fraction, the numerator
of which is the number of completed days within the then-current Performance
Period and the denominator of which is the number of days in the Performance
Period, to calculate the Awarded Share Units for such Performance Period that
will be paid to a Participant, contingent upon satisfaction of the Employment
Conditions set forth in Section 12.

 

Section 12.  Employment Conditions.  Payments under the Program are expressly
contingent upon satisfaction of the employment conditions set forth in this
Section (the “Employment Conditions”).  Awarded Share Units shall vest only upon
satisfaction of the Employment Conditions.

 

(a)                               Termination during or prior to commencement of
a Performance Period.  Target Share Units applicable to a particular Performance
Period shall be forfeited if the Participant’s employment is terminated for any
reason during, or if the Participant is not otherwise employed by the Company
throughout, the Performance Period (or, if applicable, early termination of the
Performance Period by reason of a Change of Control pursuant to Section 11).

 

(b)                              Termination following a Performance Period. 
Awarded Share Units applicable to any Performance Period shall be forfeited if
the Participant’s employment is terminated for any reason after the end of such
Performance Period and prior to the earlier of (i) the payment of Awarded Share
Units as provided in Section 14, or (ii) the early termination of the
then-current Performance Period by reason of a Change of Control or otherwise;
except for (A) an involuntary termination of the Participant’s employment by the
Company for reasons other than misconduct, failure to perform or other cause,
(B) the Participant’s death, or (C) the Participant’s disability, as defined in
Section 409A(a)(2)(C) of the Code.

 

Notwithstanding the foregoing, Awarded Share Units shall be forfeited if the
Participant’s employment is terminated by reason of voluntary resignation prior
to the date of payment.  For purposes of this Program, the effective date of a
Participant’s termination shall be the date on which the Participant ceased to
perform services as an

 

- 6 -

--------------------------------------------------------------------------------


 

employee of the Company, without regard to accrued vacation, severance or other
benefits or the characterization thereof on the payroll records of the Company.

 

Section 13.  Dividends.  Following the end of a Performance Period and until
payment or forfeiture thereof, each Awarded Share Unit for such Performance
Period will be cumulatively credited with dividends that are paid on the
Company’s common stock in the form of additional share units.  These additional
share units shall be deemed to have been purchased on the last business day of
the month in which the record date for the dividend occurs using the closing
price for the Company’s common stock as reported in The Wall Street Journal (or
in such other reliable printed or electronic publication that the Committee, in
its discretion, may determine to rely upon) and shall be subject to all the same
conditions and restrictions as provided in this Program applicable to the
underlying Awarded Share Units.

 

Section 14.  Payment.  Subject to Section 12, Awarded Share Units shall be
payable as provided in this Section 14:

 

(a) Participant Employment Not Terminated.  Where a Participant’s employment by
the Company has not terminated or a Change of Control has not occurred, Awarded
Share Units shall be paid on a date selected by the Company that is no later
than March 15, 2014.  Such Awarded Share Units will be distributed in shares of
the Company’s common stock.  The number of shares of stock issued to
Participants shall be based on the Fair Market Value of the Company’s common
stock as of the last business day of 2013.

 

(b) Change of Control.   Awarded Share Units paid pursuant to Section 11 shall
be paid on a date selected by the Company that is no later than 60 days after
the date of the Change of Control.  Such Awarded Share Units will be distributed
in shares of the Company’s common stock.  The number of shares of stock issued
to Participants shall be based on the Fair Market Value of the Company’s common
stock as of the date of the Change of Control.

 

(c) Participant Death, Disability or Involuntary Termination for Reasons Other
Than Misconduct, Failure to Perform or Other Cause. Where a Participant’s
employment by the Company is terminated by reason of death, disability or
involuntary termination for reasons other than misconduct, failure to perform or
other cause, Awarded Share Units shall be paid on a date selected by the Company
that is no later than 60 days after the Participant’s qualifying termination of
employment.  Such Awarded Share Units will be distributed in shares of the
Company’s common stock.   The number of shares of stock issued to Participants
shall be based on the Fair Market Value of the Company’s common stock as of the
last business day of the month preceding the date of employment termination.

 

The maximum amount payable to any one Participant under the Program shall be the
amount set forth and as calculated in the 2009 Plan with respect to Performance
Awards, which limit has been approved by the shareholders of the Company.  No
elections shall be permitted with respect to the timing of any payments.
Notwithstanding

 

- 7 -

--------------------------------------------------------------------------------


 

the foregoing, the Committee may determine, in its discretion and for any
reason, that the Awarded Share Units will be paid in whole or in part in cash. 
Awarded Share Units paid to Participants hereunder shall be subject to the terms
and conditions of any compensation recoupment policy adopted from time to time
by the Board of Directors of the Company or any committee thereof, to the extent
such policy is applicable to the Awarded Share Units.  Fractional shares shall
be paid in cash.

 

Section 15.  Responsibilities of the Committee.  The Committee has
responsibility for all aspects of the Program’s administration, including:

 

·                Determining and certifying in writing the extent to which the
Performance Conditions and other conditions have been achieved prior to any
payments under the Program,

 

·                Making regulatory filings and taking actions as may be required
by governmental agencies,

 

·                Ensuring that the Program is administered in accordance with
its provisions,

 

·                Approving Program Participants,

 

·                Interpreting and administering the Program and any instrument
or agreement relating to, or award made under, the Program,

 

·                Authorizing Target Share Unit awards to Participants,

 

·                Determining the terms and conditions of awards,

 

·                Ruling on any disagreement between Program Participants, the
Company, and any other interested parties to the Program,

 

·                Adopting, amending, suspending, waiving and rescinding such
rules and regulations as deemed necessary or advisable to administer the
Program,

 

·                Making decisions and determinations as required under the
Program or as deemed necessary or advisable for administration of the Program,

 

·                Prescribing the form of any award agreement, which need not be
identical for each Participant,

 

·                Correcting plan defects and reconciling inconsistencies, and

 

·                Maintaining final authority to modify or terminate the Program
at any time.

 

The Committee also has responsibility for all aspects of the Program’s
administration, including:

 

·                Approving program financial measures and performance,

 

- 8 -

--------------------------------------------------------------------------------


 

·                Approving award payouts, and

 

·                Exercising payout discretion on performance based awards.

 

The interpretation and construction by the Committee of any provisions of the
Program or of any Target Share Units or Awarded Share Units shall be final.  All
conditions of the Target Share Units must be approved by the Committee.  As
early as practicable prior to or during the Performance Period, the Committee
shall approve the number of Target Share Units to be awarded to each
Participant.  The associated terms and conditions of the Program will be
communicated to Participants as close as possible to the date an award is made. 
The Participant will sign and return a participant agreement to the Chief Human
Resources Officer or his or her designee.

 

Section 16.  Tax Consequences to Participants.  It is intended that: (i) until
the Performance Conditions and Employment Conditions are satisfied and payment
is made, a Participant’s right to an award under this Program shall be
considered to be subject to a substantial risk of forfeiture in accordance with
those terms as defined or referenced in Sections 83(a), 409A and 3121(v)(2) of
the Code; (ii) the Awarded Share Units shall be subject to employment taxes only
upon the satisfaction of the Performance Conditions and Employment Conditions;
and (iii) until the Awarded Share Units are actually paid to the Participant,
the Participants shall have merely an unfunded, unsecured promise to be paid the
benefit, and such unfunded promise shall not consist of a transfer of “property”
within the meaning of Code Section 83.  It is further intended that, because a
Participant cannot actually or constructively receive the Target or Awarded
Share Units prior to payment, the Participant will not be in actual or
constructive receipt of the Target or Awarded Share Units within the meaning of
Code Section 451 until they are actually paid.

 

Section 17.  Nonassignment.  A Participant shall not be permitted to assign,
alienate or otherwise transfer his or her Target or Awarded Share Units and any
attempt to do so shall be void.

 

Section 18.  Impact on Benefit Plans.  Payments under the Program shall not be
considered as earnings for purposes of the Company’s qualified retirement plans
or any such retirement or benefit plan unless specifically provided for and
defined under such plans.  Nothing herein shall prevent the Company from
maintaining additional compensation plans and arrangements, provided however
that no payments shall be made under such plans and arrangements if the effect
thereof would be the payment of compensation otherwise payable under this
Program regardless of whether the Performance Conditions were attained.

 

Section 19.  Successors; Changes in Stock.  The obligation of the Company under
the Program shall be binding upon the successors and assigns of the Company.  If
a dividend or other distribution shall be declared upon the Company’s common
stock payable in shares of Company common stock, the Target and Awarded Share
Units shall be adjusted by adding thereto the number of shares of Company common
stock which would have been distributable thereon if such Target and Awarded
Share Units had been

 

- 9 -

--------------------------------------------------------------------------------


 

actual Company shares and outstanding on the date fixed for determining the
shareholders entitled to receive such stock dividend or distribution.  In the
event of any spin-off, split-off or split-up, or dividend in partial
liquidation, dividend in property other than cash, or extraordinary distribution
to shareholders of the Company’s common stock, the Target and Awarded Share
Units shall be appropriately adjusted to prevent dilution or enlargement of the
rights of Participants which would otherwise result from any such transaction,
provided such adjustment shall be consistent with Code Section 162(m).

 

In the case of a Change of Control, any obligation under the Program shall be
handled in accordance with the terms of Section 11 hereof.  In any case in which
the Company’s common stock is changed into or becomes exchangeable for a
different number or kind of shares of stock or other securities of the Company
or another corporation, or cash or other property, whether through
reorganization, reclassification, recapitalization, stock split-up, combination
of shares, merger or consolidation, then there shall be substituted for each
performance share units constituting an award, units representing the number and
kind of shares of stock or other securities (or cash or other property) into
which each outstanding share of the Company’s common stock shall be so changed
or for which each such share shall be exchangeable (and substituting the Federal
one-year Treasury Bill interest rate for dividends in the case of units
represented by cash or property).  In the case of any such adjustment, the
Target and Awarded Share Units shall remain subject to the terms of the Program.

 

Section 20.  Dispute Resolution.  A Participant may make a claim to the
Committee with regard to a payment of benefits provided herein.  If the
Committee receives a claim in writing, the Committee must advise the Participant
of its decision on the claim in writing in a reasonable period of time after
receipt of the claim (not to exceed 120 days).  The notice shall set forth the
following information:

 

(a)                               The specific basis for its decision,

 

(b)                              Specific reference to pertinent Program
provisions on which the decision is based,

 

(c)                               A description of any additional material or
information necessary for the Participant to perfect a claim and an explanation
of why such material or information is necessary, and

 

(d)                              An explanation of the Program’s claim review
procedure.

 

Section 21.  Applicable Law.  This Program shall be governed by and construed
under the laws of the Commonwealth of Pennsylvania without regard to its
conflict of law provisions.

 

Section 22.  Severability.  In the event that any one or more of the provisions
of this Program shall be held to be invalid, illegal or unenforceable, the
validity, legality or enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

- 10 -

--------------------------------------------------------------------------------


 

Section 23.  Headings.  The descriptive headings of the Sections of this Program
are inserted for convenience of reference only and shall not constitute a part
of this Program.

 

Section 24.  Amendment or Termination of this Program.  This Program may be
amended, suspended or terminated by the Company at anytime upon approval by the
Committee without liability therefor, including without limitation any potential
liability for potential cumulative performance awards described in Section 10
hereof; provided, however, the Committee may not amend, suspend or terminate the
Program with respect to the then-current Performance Period except within the
first 90 days of such Performance Period and no amendment, suspension or
termination shall adversely affect a Participant’s rights to his or her award
for prior Performance Periods, subject to satisfaction of the Employment
Conditions set forth in Section 12.  Upon termination of the Program, all Target
Share Units shall automatically be forfeited and terminate without further
action required of the Company.  Amendment, suspension or termination must be
approved by the Committee.

 

*            *            *

 

- 11 -

--------------------------------------------------------------------------------


 

Attachment A

 

2011 Volume and Efficiency Program Payout Matrix:

Volume and CAPG Components

 

 

 

 

 

 

 

Performance Period

 

 

Metric

 

 

Payout Factor

 

2011

 

2012

 

2013

 

Cumulative

Total Sales Volume BCFE

(weighted at 60%)

 

0x

 

 

<134

 

 

<134

 

<134

 

<402

 

1x

 

 

170

 

 

190

 

210

 

570

 

2x

 

 

175

 

 

210

 

255

 

640

 

3x

 

 

185

 

 

260

 

355

 

800

 

 

Plan Multiple

 

2011

 

2012

 

2013

 

Average

Capital Adjusted Production Growth (CAPG)

(weighted at 20%)

 

 

0x

 

 

 

 

 

 

 

 

0%

 

 

1x

 

 

 

 

 

 

 

 

10%

 

 

2x

 

 

 

 

 

 

 

 

25%

 

 

3x

 

 

 

 

 

 

 

 

35%

 

 

* The Payout Factor between defined targets is interpolated but capped at 3x.

 

--------------------------------------------------------------------------------


 

Attachment B

 

2011 Volume and Efficiency Program Payout Matrix:

Efficiency Components

 

 

 

 

 

 

Performance Period

Operational
Efficiency Metrics

 

Payout Factor

 

2011

 

2012

 

2013

 

3 – Year Average

Improvement in Production Development Capital per Unit – Operated Wells

(weighted at 20%)

(Production Participants Only)

 

 

0x

 

 

> $1.09

 

> $1.09

 

> $1.09

 

> $1.09

 

1x

5% Reduction

 

$1.036

 

$.984

 

$.935

 

$.985

 

2x

8% Reduction

 

$1.003

 

$.923

 

$.849

 

$.925

 

3x

10% Reduction

 

$.981

 

$.883

 

$.795

 

$.886

Improvement in Direct Gathering and Compression Expense per Unit

(weighted at 20%)

(Midstream Participants Only)

 

 

0x

 

 

> $.34

 

> $.34

 

> $.34

 

> $.34

 

1x

5% Reduction

 

$.323

 

$.307

 

$.292

 

$.307

 

2x

8% Reduction

 

$.313

 

$.288

 

$.265

 

$.288

 

3x

10% Reduction

 

$.306

 

$.275

 

$.248

 

$.276

Improvement in Commercial Expense per Unit

(weighted at 20%)

(Commercial Participants Only)

 

 

0x

 

 

>$.05

 

>$.05

 

>$.05

 

>$.05

 

1x

5% Reduction

 

$.048

 

$.045

 

$.043

 

$.045

 

2x

8% Reduction

 

$.046

 

$.042

 

$.039

 

$.042

 

3x

10% Reduction

 

$.045

 

$.041

 

$.036

 

$.041

 

*The Efficiency Component Payout Factor for Headquarters Participants shall be
calculated as the Payout Factors derived from the three above Operational
Efficiency Metrics (weighted at 50% Production, 25% Midstream and 25%
Commercial).  **

 

--------------------------------------------------------------------------------